Order entered August 26, 2014




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-00565-CV

                         JW GST EXEMPT TRUST, ET AL., Appellants

                                                V.

                            WRENO S. WYNNE, ET AL., Appellees

                            On Appeal from the 86th District Court
                                  Kaufman County, Texas
                               Trial Court Cause No. 84117-86

                                            ORDER
       Before the Court is appellants’ August 21, 2014 unopposed motion for an extension of

time to file their brief pending supplementation of the clerk’s record. A 2,562 page clerk’s

record was filed on June 4, 2014. On August 20, 2014, the parties filed a joint motion in the trial

court requesting preparation of a supplemental clerk’s record to correct “numerous errors in the

record, including an incorrectly numbered Index, hundreds of missing pages of exhibits, and

several motions and briefs placed out of order in the record.” On August 21, 2014, the Court

received a 4-volume corrected clerk’s record totaling 2,578 pages. Because the corrected clerk’s

record is only 16 pages longer than the original clerk’s record, it does not properly address the

parties’ joint motion.
        Accordingly, we GRANT appellants’ motion as follows:         We STRIKE the clerk’s

records filed on June 4, 2014 and August 21, 2014. We ORDER Rhonda Hughey, Kaufman

County District Clerk, to file ON OR BEFORE SEPTEMBER 25, 2014, a clerk’s record

correcting each error raised in the parties’ joint motion. Appellants’ brief will be due fifteen

days after the clerk’s record is filed.

        We DIRECT the Clerk of this Court to send a copy of this order by electronic

transmission to the Honorable Howard Tygrett, Judge of the 86th Judicial District Court of

Kaufman County, Texas, Rhonda Hughey, and all counsel of record.

                                                   /s/     ADA BROWN
                                                           JUSTICE